Per Curiam.

Respondent failed to appear personally or by attorney before the referee at any of the hearings held in two proceedings upon charges of professional misconduct instituted against him (1) by the Association of the Bar of the City of New York and (2) by the Bronx County Bar Association. Respondent did not file an answer in the proceeding instituted by the Bronx County Bar Association. For respondent’s defaults, no satisfactory excuse was supplied before the referee, or upon these motions to confirm his reports.
The proof adduced before the referee on behalf of the petitioner the Association of the Bar of the City of New York with respect to seven of the nine specifications and by petitioner Bronx County Bar Association as to two of five specifications, stands uncontradicted. As to the remaining specifications, no proof was submitted because of inability to procure the attendance of the necessary witnesses.
Upon the record thé official referee was fully justified in finding that in various matters respondent after having been retained and paid a fee grossly neglected his clients’ interests; that he repeatedly made false statements respecting the status of various matters in which he had been retained and compensated; that in numerous instances he failed to return any part of the fee paid where he willfully neglected to render any service, though promising to make such return; that where a return of fees was made, it was effected only after complaints had been filed; that he failed to file a statement of retainer .when required to do so by court rule; that he wrongfully failed to complete matters entrusted to his care and that he failed to apply moneys for the purposes for which they were accepted by him. We conclude that the findings of the official referee are sustained by the evidence and that, respondent’s unfitness to remain a member of the profession is amply demonstrated. Motions to confirm the reports of the referee are granted and the respondent should be disbarred.
Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ., concur.
Respondent disbarred.